PER CURIAM.
The employer/carrier appeal, and the claimant cross-appeals, an order of the judge of industrial claims awarding an attorney’s fee to the claimant. Upon consid*CXXXVIeration of the briefs and the record, we affirm the order as to all issues presented by appellants but reverse on the point presented by the cross-appeal.
Cross appellant contends that the judge of industrial claims erred when, after determining that a fair and reasonable attorney’s fee would be $15,000, he reduced the fee to $12,500 on the grounds that $15,000 “would not be sustainable on appeal.” We conclude there was error in reducing the amount of the attorney’s fee to be awarded after a determination, with which we concur, that competent substantial evidence supported the award of $15,000. Tinsley v. City of St. Petersburg, 373 So.2d 675 (Fla.1979).
Accordingly, that portion of the order reducing the amount of the attorney’s fee is reversed, and the order is otherwise affirmed and modified to include an award of fees in amount of $15,000.
SHIVERS, Acting C. J., and SHAW and WENTWORTH, JJ., concur.